UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8247


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERENCE DEWAYNE BULLOCK,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:00-cr-00060-JBF-1)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Dewayne Bullock, Appellant Pro Se.      Timothy Richard
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terence Dewayne Bullock appeals the district court’s

order   denying   his    18   U.S.C.   § 3582(c)(2)   (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Bullock, No. 4:00-cr-

00060-JBF-1 (E.D. Va. Dec. 2, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       2